DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1- 8, and 10 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (Publication: US 2017/0185730 A1) in view of Moore et al. (Publication: 2014/0249855 A1).

Regarding claim 1, see rejection 8.
Regarding claim 2, see rejection 9.
Regarding claim 3, see rejection 10.
Regarding claim 4, see rejection 11.
Regarding claim 5, see rejection 12.
Regarding claim 6, see rejection 13.
Regarding claim 7, see rejection 14.

Regarding claim 8, McIntyre discloses a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations ([0056], Figure 1, apparatus, computer device, with processor and a computer readable storage medium, [0065], with software that perform the following:): 
automatically selecting a first trained similarity function from a plurality of trained similarity functions , wherein the first trained similarity function is trained by way of a machine learning algorithm ([0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0036] As shown in Fig. 3B, a decision tree at decision 364 , either Yes or No is selected via machine learning algorithm. The decision performed is performed by machine learning algorithm, without human interaction, “automatically”.
The decision tree has a plurality of nodes with Yes or No decisions performed by the machine learning algorithm, “a plurality of trained similarity functions”), 
wherein the first trained similarity function is selected based on the first context ( [0037] - As shown in Fig. 3B, a decision tree at decision 364 , either Yes or No is selected via machine learning algorithm based on improvement < 15% ); 
applying the first trained similarity function to a set of features associated with the query entity and corresponding sets of features associated with a plurality of candidate entities ( [0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0020] The set of rules may be derived from the set of patient data related to the patient data of a set of patients based on similarity functions trained up by machine learning algorithms. For example, machine learning algorithms may incorporate patient-specific details of the set of patients to identify clinically relevant treatments, such as balances between stimulation parameters and medication parameters.
[0036] - As shown in Fig. 3B, illustrates an example decision tree associated with DBS that classifies candidates with Parkinson's disease based on the patient data of a set patients. In particular, FIG. 3B illustrates a decision tree 360 based, at least in part, on the set of rules that distinguish the patient data. For example, the patient data may be distinguished based, at least in part, on distribution of motor symptoms and magnitude of symptoms.
[0037] - As shown in Fig. 3B, a decision tree at decision 364 , either Yes or No is selected associated with the node 364 (e.g. improvement < 15%), respects sets nodes associated with classified candidates “query”. ) ,
Respectively, wherein the first trained similarity function compares the set of features associated with the query entity with the corresponding sets of features associated with the plurality of candidate entities ([0041] - the rule logic 130 employs similarity functions trained up by learning logic 410 to classify the outcomes experienced by the patients based on the patient data. This allows the rule logic 130 groups patients with similar outcomes based on their similar symptoms.
[0034] FIG. 3A illustrates an example decision tree 300 that classifies candidates based on the patient data of a set patients. The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules. A rule is a decision leads to one of a plurality of nodes based on the patient data. For example, a first element of patient data 305 can be classified into two nodes of patient data, such as a second element of patient data 315 or a third element of patient data 320 based on a decision A 310 regarding the first element of patient data 305. Accordingly, this classification of an element of patient data into other elements of patient data based on a decision is a rule.
[0035] The set of rules also includes a rule based on the second element of the patient data 315 being classified into an Outcome A 335 and Outcome B 340 based on Decision B 325, and a rule based on the third element of the patient data 320 being classified into an Outcome C 345 and Outcome D 350 based on Decision C 330. In the embodiment illustrated in FIG. 3A, the rules are arranged into decision tree 300 that acts as a vehicle for applying the rules to candidate data.); 
selecting a first set of one or more candidate entities from the plurality of candidate entities based on the application of the first trained similarity function ([0019] - on node 364, candidates are selected from patients based on the machine learning approach. ).
McIntyre do not now however Moore discloses
displaying, on an interface, a first value for a query entity, wherein the first value is related to a first context ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My Cardio Patients).) ; 
displaying information associated with the first set of one or more candidate entities on the interface ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group.) . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre with displaying, on an interface, a first value for a query entity, wherein the first value is related to a first context ; displaying information associated with the first set of one or more candidate entities on the interface as taught by Moore. The motivation for doing so the patient information can be accessed across a healthcare continuum.. 

Regarding claim 10, McIntyre in view of Moore disclose all the limitations of claim 8.
McIntyre discloses grouping the first set of one or more candidate entities into groups according to respective values for at least one attribute of the first set of one or more candidate entities ([0031] - the example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease).
[0039] FIG. 3B as it relates to identifying an outcome for a candidate with Parkinson's disease based on patient data for a group of patients.
As shown in 3B, patients are grouping into 4 groups based on the values of symptons of the patients (e.g. <15% improvement) with yes or no selection. ); 
obtaining respective first values related to the first context for each of the groups ([0031] FIG. 2 , the example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease).
Based on the values, the patients is grouped into different groups based on the 15% symptom “first context”. ); 
Moore discloses
wherein displaying information associated with the first set of one or more candidate entities comprises ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My Cardio Patients). ): 
displaying, on the interface, information pertaining to each group in association with the respective first values related to the first context ([0095] In the example of FIGS. 8A and 8B, the icon group 804b can be provided as a user-specific and facility-specific icon group. For examples, the icon group 804b can be representative of a workflow (e.g., "Cardio") associated with the user at the particular facility (e.g., as indicated by the identifier 816). Consequently, the icon group 804a can include icons that are relevant to the particular workflow. In the depicted example, the icon group 804b includes an "In Basket" icon 812 and an "EMS" icon 814. In some examples, a workflow can include one or more tasks to be performed by the user as part of the user's role at a particular facility.
[0094] - As shown in Fig. 8B , patient information are displayed with defining different patient group (e.g. My Cardio Patients), 804a and group 804b )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre in view of Moore with wherein displaying information associated with the first set of one or more candidate entities comprises: displaying, on the interface, information pertaining to each group in association with the respective first values related to the first context as taught by Moore. The motivation for doing so the patient information can be accessed across a healthcare continuum.. 

Regarding claim 11, McIntyre in view of Moore disclose all the limitations of claim 10.
McIntyre discloses wherein the first value related to the first context is a score obtained by a clinical decision support algorithm ([0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. Based on the score, the patients is grouped into different groups based on the 15% symptom “first context”. 
“clinical decision support algorithm” as the following: The example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease). )
. 
Regarding claim 12, McIntyre in view of Moore disclose all the limitations of claim 11.
McIntyre discloses wherein the at least one attribute is an administered treatment ([0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. As shown, there is variability in the patient treatment outcomes based 15% symptom improvement .) ).

Regarding claim 13, McIntyre in view of Moore disclose all the limitations of claim 11.
McIntyre discloses wherein the at least one attribute is a patient outcome ([0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. As shown, there is variability in the patient treatment outcomes based 15% symptom improvement .). 

Regarding claim 14, McIntyre in view of Moore disclose all the limitations of claim 10.
McIntyre discloses wherein the information pertaining to each group in association with the respective first values related to the first context includes patient outcome statistics ( [0031] FIG. 2 shows the example average UPDRS-III scores pre- and post-operatively over three years for the example 49 patients. The example patients can be classified into three groups 210, 220, and 230, based on a first group 210 illustrating greater than 15% symptom improvement in the UPDRS-III score with DBS alone or with DBS and medication at one year after surgery compared to medication alone before surgery, a second group 220 illustrating less than 15% change (improvement or worsening), and a third group illustrating greater than 15% worsening (presumably resulting from the progression of Parkinson's disease).
Based on the values, the patients is grouped into different groups based on the 15% symptom “first context”.
[0033] where PRE.sub.off, PRE.sub.on, POST.sub.stim and POST.sub.both represent the UPDRS-III score preoperative off-medication, preoperative on-medication, postoperative off-medication/on-stimulation, and postoperative on-medication/on-stimulation, respectively. These example results, from the set of patients do not support the conventional conclusion that the postoperative relative improvement in UPDRS-III on-medication and on-stimulation is correlated with the preoperative on-medication improvement. Instead, the patient data of patients can be classified into groups, such as groups, 210, 220, and 230, based on the symptomology and treatment outcomes experienced by the patients.

    PNG
    media_image1.png
    510
    846
    media_image1.png
    Greyscale

). 



Regarding claim 22, see rejection on claim 8.

Regarding claim 23, see rejection on claim 9.

Regarding claim 24, see rejection on claim 10.

Claims 9, 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (Publication: US 2017/0185730 A1) in view of Moore et al. (Publication: 2014/0249855 A1) and Chen et al. (Publication: WO 2017203262 A2) .

Regarding claim 9, McIntyre in view of Moore disclose all the limitations of claim 8.
McIntyre discloses automatically selecting a second trained similarity function from the plurality of trained similarity functions, wherein the second trained similarity function is trained by way of a machine learning algorithm, from the plurality of trained similarity functions ([0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0036] As shown in Fig. 3B, a decision tree at decision 370 , either Yes or No is selected via machine learning algorithm, “selections a second trained similarity function”. The decision performed is performed by machine learning algorithm, without human interaction, “automatically”.
The decision tree has a plurality of nodes with Yes or No decisions performed by the machine learning algorithm, “a plurality of trained similarity functions”), 
wherein the second trained similarity function is selected based on the second context ([0037] - As shown in Fig. 3B, a decision tree at decision 370 , either Yes or No is selected via machine learning algorithm based on improvement < 13 years); 
applying the second trained similarity function to the set of features associated with the query entity and corresponding sets of features of the plurality of candidate entities, respectively ([0034] - The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules.
[0020] The set of rules may be derived from the set of patient data related to the patient data of a set of patients based on similarity functions trained up by machine learning algorithms. For example, machine learning algorithms may incorporate patient-specific details of the set of patients to identify clinically relevant treatments, such as balances between stimulation parameters and medication parameters.
[0036] - As shown in Fig. 3B, illustrates an example decision tree associated with DBS that classifies candidates with Parkinson's disease based on the patient data of a set patients. In particular, FIG. 3B illustrates a decision tree 370 based, at least in part, on the set of rules that distinguish the patient data. For example, the patient data may be distinguished based, at least in part, on distribution of motor symptoms and magnitude of symptoms.
[0037] - As shown in Fig. 3B, a decision tree at decision 370 , either Yes or No is selected associated with the node 370 (e.g. < 13 years), respects sets nodes associated with classified candidates.); 
selecting a second set of one or more candidate entities from the plurality of candidate entities based on the application of the second trained similarity function ([0019] – on node 370, candidates are selected from patients based on the machine learning approach.); 
Moore discloses
displaying, on the interface, a second value for the query entity related to a second context ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My OB Patients).); 
displaying information associated with the second set of one or more candidate entities on the interface ([0094] - As shown in Fig. 8B , patient information are displayed with defining a patient group (e.g. My OB Patients). ) . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre in view of Moore with displaying, on the interface, a second value for the query entity related to a second context; displaying information associated with the second set of one or more candidate entities on the interface as taught by Moore. The motivation for doing so the patient information can be accessed across a healthcare continuum.. 
	McIntyre in view of Moore do not however Chen discloses
another machine learning algorithm (page 7 paragraph 2 - two adversarial submodules: the first submodule, and the second submodule for machine learning.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre in view of Moore with another machine learning algorithm as taught by Chen. The motivation for doing so to quickly perform the operation as taught by Chen.

Regarding claim 25, McIntyre in view of Moore disclose all the limitations of claim 22.
McIntyre in view of Moore do not however Chen discloses to output a list the plurality of candidate entities ranked based on similarity to the query entity (
Page 33, last paragraph - Rank all the proposal outfits by their overall similarity scores and choose top-K combinations for recommendation
Page 34, first paragraph - display the "similar" outfit comprising of those garments or accessories and the source item.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre in view of Moore with to output a list the plurality of candidate entities ranked based on similarity to the query entity as taught by Chen. The motivation for doing so to quickly perform the operation as taught by Chen.

Regarding claim 26, McIntyre in view of Moore disclose all the limitations of claim 1.
McIntyre in view of Moore do not however Chen discloses
outputting a contextual similarity score between the query entity and each of the one or more candidate entities (
Page 33, last paragraph - Rank all the proposal outfits by their overall similarity scores and choose top-K combinations for recommendation
Page 34, first paragraph - display the "similar" outfit comprising of those garments or accessories and the source item.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify McIntyre in view of Moore with outputting a contextual similarity score between the query entity and each of the one or more candidate entities as taught by Chen. The motivation for doing so to quickly perform the operation as taught by Chen.

Regarding claim 27, see rejection on claim 25.

Response to Arguments

Objection to Specification
In response to the argument, 35 U.S.C. 101 
Applicant cancels the claim 21. 101 rejection is withdrawn.

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “In contrast, McIntyre et al. does not teach a trained similarity function that compares a set of features associated with the query entity with corresponding sets of features associated with the candidate entities. Rather, the decision 364, specifically mentioned by the Office Action, is a thresholding function according to which data is compared to a threshold (e.g., 15 percent), and not to other (candidate) data: "At Decision 364, it is determined whether the candidate experienced less than a 15% symptom improvement. If yes, the decision tree 360 would progress to Disease Duration 366. Instead, in the example given, the candidate experienced greater than a 15% improvement in symptoms. Accordingly, the decision tree 360 progresses to Age at Diagnosis 368." See para. [0037] (emphasis added). Accordingly, without acquiescing to the propriety of the proposed combination of references, Applicant respectfully submits that no proper combination of McIntyre et al. and Moore teaches or suggests all the limitations of independent claim 1. Thus, the rejection of claim 1 under 35 U.S.C. § 103 should be withdrawn.”

Examiner disagrees.

As shown in Fig. 3A The data is compared with other data such as Decision A, Decision B or Decision C …, candidates
As shown in Fig. 3B The data is compared with other data such as improvements, years…, candidates

[0041] - the rule logic 130 employs similarity functions trained up by learning logic 410 to classify the outcomes experienced by the patients based on the patient data. This allows the rule logic 130 groups patients with similar outcomes based on their similar symptoms.
[0034] FIG. 3A illustrates an example decision tree 300 that classifies candidates based on the patient data of a set patients. The ability to classify the patient data into groups allows the machine learning algorithms to generate a set of rules. A rule is a decision leads to one of a plurality of nodes based on the patient data. For example, a first element of patient data 305 can be classified into two nodes of patient data, such as a second element of patient data 315 or a third element of patient data 320 based on a decision A 310 regarding the first element of patient data 305. Accordingly, this classification of an element of patient data into other elements of patient data based on a decision is a rule.
[0035] The set of rules also includes a rule based on the second element of the patient data 315 being classified into an Outcome A 335 and Outcome B 340 based on Decision B 325, and a rule based on the third element of the patient data 320 being classified into an Outcome C 345 and Outcome D 350 based on Decision C 330. In the embodiment illustrated in FIG. 3A, the rules are arranged into decision tree 300 that acts as a vehicle for applying the rules to candidate data
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 

Regarding claims 2 – 7, 9 – 14, and 23 – 27, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 8, and 22 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 8, and 22 respectively. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724. The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616